Citation Nr: 1342925	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold injury, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for residuals of a cold injury, right foot. A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on June 27, 2011. A copy of the hearing transcript has been associated with the file.

This case was previously remanded in September 2011, for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in September 2011.  The Board's remand instructed that the RO/AMC should obtain several service records for the Veteran.
 
Copies of the Veteran's personnel records were obtained for his service in the Alabama Air National Guard pursuant to the September 2011 remand; however, the Veteran indicated that he may have reported symptoms of frostbite while he was in the National Guard.  Obtaining his service treatment records for this time period would be beneficial in deciding his claim.
 
The Veteran has indicated that he suffered a cold injury while serving in Germany during the winter of 1978-1979.  The Board's remand noted that he was reportedly treated for his injury at a clinic in Baumholder, Germany, and later at Maxwell Air Force Base.  The Board instructed the RO/AMC to attempt to obtain records of the Veteran's reported treatment in Germany and at Maxwell Air Force Base for residuals of a cold injury.

In September 2011, a request for records was sent to Maxwell Air Force Base for hospital reports and reports of outpatient treatment from September 1978 to March 1979; however, the Veteran testified that he was stationed in Germany from 1978 to 1979, and that he sought treatment at Maxwell Air Force Base when he was getting out of the service.  The Veteran was discharged in November 1979. As such, the RO/AMC should make another request for the Veteran's treatment records from Maxwell Air Force Base for the period of time from March 1979 to November 1979.

In addition, with regard to the Veteran's records showing treatment while stationed in Germany, the Board's instructions were to request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  The Veteran provided these forms in October 2011.  The Board instructed that these forms should be forwarded to the NPRC and/or the U.S. Army Joint Services Records Research Center.  In January 2012, the AMC sent a request for morning reports and clinical records to the NPRC.  The NPRC provided a negative response that same month.  However, the Board finds that another attempt should be made to obtain these records by providing the Veteran's forms to the U.S. Army Joint Services Records Research Center.  

Accordingly, the case is REMANDED for the following action:

1.  Request service treatment records of the Veteran's service with the Alabama Air National Guard from 1979 to 1998 from the NPRC and any other appropriate source. Any records obtained should be associated with the claims folder.  If such records are unavailable, a negative reply must be obtained.

2.  Provide the Veteran's NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service to the U.S. Army Joint Services Records Research Center so that a search of alternative sources can be undertaken. Specific requests should be made for morning reports and other alternative records showing a cold injury in Germany. 

3.  Contact the clinic at Maxwell Air Force Base and request that they provide any outstanding records of the Veteran's treatment at that facility from March 1979 to November 1979. If such records are unavailable, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication. If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


